AQ OIL (Rev EVEN) Crminal Complaint

UNITED STATES DISTRICT COURT

for the
Western District of Tennessee

United States of America )
Vv. )
KEDRICK MONGER ) Case No, 2:20-CR-20156-JTF/tmp
and COREY GROVES
)
)
Defendani{s)
CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of AUGUST 2, 2020 in the county of | SHELBY in the
___WESTERN __ District of TENNESSEE ___ , the defendant(s) violated:

 

Code Section Offense Description
18 U.S.C. § 922(9)(1) Possession of a Firearm by a Convicted Felon; and
18 U.S.C. § 922(u) Knowing theft of firearms from licensee.

This criminal complaint is based on these facts:

See two attached Affidavits of ATF Special Agent Thomas Byrd.

@ Continued on the attached sheet.

e .
Complainant's signature

SA THOMAS BYRD, ATF

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 08/13/2020 s/Annie T. Christoff

Judge 's signature

City andstate: |. __‘ MEMPHIS, TN ANNIE T, CHRISTOFF, U.S. MAGISTRATE JUDGE

Printed name and title

 

Se nermanernaie:
